--------------------------------------------------------------------------------

Exhibit 10.40
 
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made August 3, 2009, by and between BioTime, Inc. (the
"Company"), and Walter Funk ("Executive").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ Executive, and Executive is willing to
accept such employment, all on the terms and subject to the conditions
hereinafter set forth;
 
NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:
 
1.             Engagement
 
(a)           Position and Duties. The Company agrees to employ Executive in the
position of Vice President – Stem Cell Research.  Executive shall report to the
Chief Executive Officer of the Company and shall perform the duties and
functions as are normally carried out by a Vice President – Stem Cell Research
of a developer of pharmaceutical or medical products of a size comparable to the
Company that has a class equity securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, and as the Board of Directors of
the Company (the "Board of Directors") shall from time to time reasonably
determine.  Without limiting the generality of the immediately preceding
sentence, Executive's duties shall include, but shall not be limited to: (i)
directing the Company’s scientific staff to achieve the research plan approved
by the Company, including hiring and training of personnel as necessary; (ii)
assisting in writing and securing research grants; (iii) administering the
scientific issues surrounding accomplishing the task outlined in awarded grants;
(iv) setting up policies, procedures, and controls to comply with good
laboratory practices; and (v) other administrative duties as assigned by the
Chief Executive Officer which could be altered or changed from time to
time.  Executive shall devote his best efforts, skills and abilities, on a
full-time basis, exclusively to the Company's business pursuant to, and in
accordance with, reasonable business policies and procedures, as fixed from time
to time by the Board of Directors of the Company.  Executive covenants and
agrees that he will faithfully adhere to and fulfill such policies as are
established from time to time by the Board of Directors.


(b)           Performance of Services for Subsidiaries.  In addition to the
performance of services for the Company, Executive shall, to the extent so
require by the Company, also perform services for one or more subsidiaries of
the Company, provided that such services are consistent with the kind of
services Executive performs or may be required to perform for the Company under
this Agreement.  If Executive performs any services for any Company subsidiary,
Executive shall not be entitled to receive any compensation or remuneration in
addition to or in lieu of the compensation and remuneration provided under this
Agreement on account of such services for the subsidiary.  Executive covenants
and agrees that he will faithfully adhere to and fulfill such policies as are
established from time to time by the Board of Directors of any Company
subsidiary for which he performs services, to the extent that such policies and
procedures differ from or are in addition to the policies and procedures adopted
by the Board of Directors of the Company.

 
1

--------------------------------------------------------------------------------

 

(c)           No Conflicting Obligations. Executive represents and warrants to
the Company that he is under no obligations or commitments, whether contractual
or otherwise, that are inconsistent with his obligations under this Agreement or
that would prohibit him, contractually or otherwise, from performing his duties
as the Vice President – Stem Cell Research of the Company as provided in this
Agreement.


(d)           No Unauthorized Use of Third Party Intellectual
Property.  Executive represents and warrants that he will not use or disclose,
in connection with his employment by the Company or any Company subsidiary, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that the Company or a Company subsidiary
holds a valid license or other written permission for such use from the owner(s)
thereof.  Executive represents and warrants to the Company that he has returned
all property and confidential information belonging to any prior employer.


2.             Compensation
 
(a)           Salary. During the term of this Agreement, the Company shall pay
to the Executive an annual salary of one hundred fifty thousand dollars
($150,000.00) the ("Annual Salary").  Executive’s salary shall be paid in equal
semi-monthly installments, consistent with the Company’s regular salary payment
practices.  Executive’s salary may be adjusted from time-to-time by the Company
without affecting this Agreement.


(b)           Bonus Plans.  Executive shall be eligible (to the extent he
qualifies) to participate in any bonus plan which may be adopted by the Company
(or any other member of a consolidated group of which the Company is a part) for
its executive officers or other employees.


(c)           Expense Reimbursements. The Company or a Company subsidiary shall
reimburse Executive for reasonable travel and other business expenses incurred
by Executive in the performance of his duties hereunder, subject to the
Company's (or a subsidiary’s) policies and procedures in effect from time to
time, and provided that Executive submits supporting vouchers.


(d)           Benefit Plans.  Executive shall be eligible (to the extent he
qualifies) to participate in any retirement, pension, life, health, accident and
disability insurance, stock option plan or other similar employee benefit plans
which may be adopted by the Company (or any other member of a consolidated group
of which the Company is a part) for its executive officers or other employees.


(d)           Stock Options.  The Company will grant Executive an option to
purchase 275,000 of the Company’s common shares, no par value, (the “Option”),
subject to approval by the Board of Directors.


(i)            The exercise price of the Option will be the fair market value of
the Company’s common shares on the effective date of the grant, as determined by
the Board of Directors.  The effective date of the grant will be the date on
which this Agreement is executed by both Executive and the Company.  The Option
will vest (and thereby become exercisable) as follows:  1/48th of the number of
shares will vest at the end of each full month of employment.  Vesting will
depend on Executive’s continued employment with the Company through the
applicable vesting date, and will be subject to the terms and conditions of a
Stock Option Agreement consistent with the form of Stock Option Agreement
attached as Exhibit A.  The unvested portion of the Option shall not be
exercisable.  The Option will not be transferable by Executive during his
lifetime, except as provided in the Stock Option Agreement.

 
2

--------------------------------------------------------------------------------

 

(ii)           The vested portion of the Option shall expire on the earliest of
(A) seven (7) years from the date of grant, (B) six months after Executive
ceases to be an employee of the Company for any reason other than Executive’s
death or Disability (as defined below), or (C) one year after Executive ceases
to be an employee of the Company due to his death or Disability; provided that
if Executive dies during the three month period described in clause (B) of this
paragraph, the expiration date of the vested portion of the Option shall be one
year after the date of his death.


(iii)          The Option will be issued to Executive without registration under
the Securities Act of 1933, as amended, or the California Corporate Securities
Law of 1968, as amended, or any other state securities or “blue sky” laws in
reliance upon an exemption from registration.  Executive will make the
investment representations with respect to the Option and any common shares or
other securities that may be issued upon the exercise of the Option, as provided
in the Stock Option Agreement.


(e)           Vacation; Sick Leave.  Executive shall be entitled to three weeks
of vacation without reduction in compensation, during each calendar year.  Such
vacation shall be taken at such time as is consistent with the needs and
policies of the Company and its subsidiaries.  All vacation days and sick leave
days shall accrue annually based upon days of service.  Executive shall also be
entitled to leave from work, without reduction in compensation for ten days
during each calendar year, due to illness subject to the policies and procedures
of the Company, and subject to the provisions of this Agreement governing
termination due to disability, sickness or illness.  The Company may, from time
to time, adopt policies governing the disposition of unused vacation days and
sick leave days remaining at the end of the Company's fiscal year; which
policies may govern whether unused vacation days or sick leave days will be
paid, lost, or carried over into subsequent fiscal years.


3.             Competitive Activities. During the term of Executive’s employment
with the Company and for one year thereafter, Executive shall not, for himself
or any third party, directly or indirectly employ, solicit for employment or
recommend for employment any person employed by the Company or any Company
subsidiary.  During the term of Executive’s employment, he shall not, directly
or indirectly as an employee, contractor, officer, director, member, partner,
agent, or equity owner, engage in any activity or business that competes or
could reasonably be expected to compete with the business of the Company or any
Company subsidiary.  Executive acknowledges that there is a substantial
likelihood that the activities described in this Section would (a) involve the
unauthorized use or disclosure of the Company’s or a Company subsidiary’s
Confidential Information and that use or disclosure would be extremely difficult
to detect, and (b) result in substantial competitive harm to the business of the
Company or a Company subsidiary.  Executive has accepted the limitations of this
Section as a reasonably practicable and unrestrictive means of preventing such
use or disclosure of Confidential Information and preventing such competitive
harm.

 
3

--------------------------------------------------------------------------------

 

4.             Inventions/Intellectual Property/Proprietary Information
 
(a)           Inventions and Discoveries Belong to the Company. Any and all
inventions, discoveries, improvements or intellectual property which Executive
may conceive or make during the period of employment relating to or in any way
pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed or researched by the Company (or any Company
subsidiary) shall be the sole and exclusive property of the Company (or a
Company subsidiary).  The obligations provided for by this Agreement, except for
the requirements as to disclosure in Section, do not apply to any rights
Executive may have acquired in connection with an invention, discovery,
improvement or intellectual property for which no equipment, supplies, facility,
or trade secret information of the Company or a Company subsidiary was used and
which was developed entirely on the Executive’s own time and (a) which at the
time of conception or reduction to practice does not relate directly or
indirectly to the business of the Company or a Company subsidiary, or to the
actual or demonstrable anticipated research or development activities or plans
of the Company or any Company subsidiary, or (b) which does not result from any
work performed by Executive for the Company or any Company subsidiary. The
parties understand and agree that this limitation is intended to be consistent
with California Labor Code, Section 2870, a copy of which is attached as Exhibit
B.  If Executive wishes to clarify that something created by him prior to his
employment by the Company that relates to the actual or proposed business of the
Company or any Company subsidiary is not within the scope of this Agreement, he
has listed it on Exhibit C in a manner that does not violate any third party
rights.  To the extent allowed by law, the rights assigned by Executive to the
Company and the Company’s subsidiaries includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”).  To the extent Executive retains any such Moral
Rights under applicable law, he hereby ratifies and consents to any action that
may be taken with respect to such Moral Rights by or authorized by the Company
or a Company subsidiary and agrees not to assert any Moral Rights with respect
thereto. Executive shall confirm in writing any such ratifications, consents and
agreements from time to time as requested by the Company or a Company
subsidiary.


(b)           Disclosure of Inventions and Discoveries.  Executive agrees to
disclose promptly to the Company or a Company subsidiary all improvements,
discoveries, or inventions which Executive may make solely, jointly, or commonly
with others, and to assign as appropriate such improvements, discoveries,
inventions or intellectual property to the Company or a Company subsidiary,
where the rights are the property of the Company or a Company
subsidiary.  Executive agrees to execute and sign any and all applications,
assignments, or other instruments which the Company or a Company subsidiary may
deem necessary in order to enable the Company or a Company subsidiary, at its
expense, to apply for, prosecute, and obtain patents of the United States or
foreign countries for the improvements, discoveries, inventions or intellectual
property, or in order to assign or convey to or vest in the Company or a Company
subsidiary the sole and exclusive right, title, and interest in and to said
improvements, discoveries, inventions, or patents.  Executive hereby irrevocably
designates and appoints the Company or a Company subsidiary designated by the
Company as Executive's agent and attorney-in-fact, coupled with an interest and
with full power of substitution, to act for and in Executive's behalf to execute
and file any document and to do all other lawfully permitted acts to further the
purposes of this paragraph with the same legal force and effect as if executed
by Executive.  This paragraph is applicable whether or not the invention,
discovery, improvement or intellectual property was made under the circumstances
described in paragraph (a) of this Section.  Executive agrees to make such
disclosures understanding that they will be received in confidence and that,
among other things, they are for the purpose of determining whether or not
rights to the related invention, discovery, improvement, or intellectual
property is the property of the Company or a Company subsidiary.

 
4

--------------------------------------------------------------------------------

 

(c)           Confidential and Proprietary Information.  During his employment,
Executive will have access to trade secrets and confidential information of the
Company and Company subsidiaries. Confidential Information means all information
and ideas, in any form, relating in any manner to matters such as: products;
formulas; technology and know-how; inventions; clinical trial plans and data;
business plans; marketing plans; the identity, expertise and compensation of
employees and contractors; systems, procedures, and manuals; customers;
suppliers; joint venture partners; research collaborators; licensees; and
financial information.  Confidential Information also shall include any
information of any kind, whether belonging to the Company, a Company subsidiary,
or any third party, that the Company or a Company subsidiary has agreed to keep
secret or confidential under the terms of any agreement with any third
party.  Confidential Information does not include:  (i) information that is or
becomes publicly known through lawful means other than unauthorized disclosure
by Executive; (ii) information that was rightfully in Executive’s possession
prior to his employment with the Company and was not assigned to the Company or
a Company subsidiary or was not disclosed to Executive in his capacity as a
director or other fiduciary of the Company or a Company subsidiary; or (iii)
information disclosed to Executive, after the termination of his employment by
the Company, without a confidential restriction by a third party who rightfully
possesses the information and did not obtain it, either directly or indirectly,
from the Company or a Company subsidiary, and who is not subject to an
obligation to keep such information confidential for the benefit of the Company,
a Company subsidiary, or any third party with whom the Company or a Company
subsidiary has a contractual relationship.  Executive understands and agrees
that all Confidential Information shall be kept confidential by Executive both
during and after his employment by the Company.  Executive further agrees that
he will not, without the prior written approval by the Company, disclose any
Confidential Information, or use any Confidential Information in any way, either
during the term of his employment or at any time thereafter, except as required
by the Company or a Company subsidiary in the course of his employment.


5.             Termination of Employment. Executive understands and agrees that
his employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by either party with or
without cause upon thirty (30) days advance written notice to the other. Except
as otherwise agreed in writing or as otherwise provided in this Agreement, upon
termination of Executive's employment, the Company shall have no further
obligation to Executive by way of compensation or otherwise as expressly
provided in this Agreement.
 
(a)           Separation Benefits. Upon termination of Executive’s employment
with the Company for any reason, Executive will receive the severance benefits
set forth below, but Executive will not be entitled to any other compensation,
award or damages with respect to his employment or termination of employment.


(i)            Termination for Cause, Death, Disability, or Resignation. In the
event of Executive’s termination for Cause, or termination as a result of his
death or Disability, or his resignation, Executive will be entitled to receive
payment for all unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of his termination of employment.  Executive will not be
entitled to any cash severance benefits or additional vesting of any Company
stock options or other equity or cash awards.

 
5

--------------------------------------------------------------------------------

 

(ii)           Termination Without Cause. In the event of Executive’s
termination without Cause, he will be entitled to (A) the benefits set forth in
paragraph (a)(i) of this Section, and (B) payment in an amount equal to three
months base salary, which may be paid in a lump sum or, at the election of the
Company, in installments consistent with the payment of Executive’s salary while
employed by the Company, subject to such payroll deductions and withholdings as
are required by law, and (C) accelerated vesting of fifty percent (50%) of the
then unvested shares subject to the Option.


(iii)          Change of Control. In the event the Company (or any successor in
interest to the Company that has assumed the Company’s obligation under this
Agreement) terminates Executive’s employment without Cause within twelve (12)
months following a Change in Control, in lieu of the benefits set forth in
paragraph (a)(ii) of this Section, Executive will be entitled to (A) the
benefits set forth in paragraph (a)(i) of this Section, (B) a lump sum payment
in an amount equal to three months base salary, subject to such payroll
deductions and withholding as are required by law; and (C) accelerated vesting
of one hundred percent (100%) of the then unvested shares subject to the Option.


(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims (in a form prescribed
by the Company) and (ii) has returned all property of the Company and Company
subsidiaries in the Executive’s possession.


(c)           Continuation of Certain Benefits.  In the event of the termination
of Executive's employment for any reason other than his death, Executive's
benefits will be continued under the Company’s then existing benefit plans and
policies for so long as provided under the terms of such plans and policies and
as required by applicable law.  If Executive elects to continue his health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following the termination of his employment, then the Company shall
pay the Executive's monthly premium under COBRA until the earlier of (i) the
expiration of the Executive’s continuation coverage under COBRA, and (ii) the
date when the Executive receives substantially equivalent health insurance
coverage in connection with new employment or self-employment.


(d)           Definitions.  For purposes of this Section, the following
definitions shall apply:


(i)            "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of the Company.


(ii)          "Cause"  means: (A) the failure to properly perform Executive’s
job responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to the Company or any Company subsidiary; (C) conviction of, or
plea of guilty or “no contest” to, any felony, or a crime involving moral
turpitude; (D) breach of any provision of this Agreement or any provision of any
proprietary information and inventions agreement with the Company or any Company
subsidiary; (E) failure to follow the lawful directions of the Board of
Directors of the Company or any Company subsidiary; (F) chronic alcohol or drug
abuse, (G) obtaining, in connection with any transaction in which the Company or
any of its subsidiaries or affiliates is a party, a material undisclosed
financial benefit for himself or for any member of his immediate family or for
any corporation, partnership, limited liability company, or trust in which he or
any member of his immediate family owns a material financial interest; or (H)
harassing or discriminating against, or participating or assisting in the
harassment of or discrimination against, any employee of the Company (or any of
any of subsidiary or affiliate of the Company) based upon gender, race,
religion, ethnicity, or nationality.

 
6

--------------------------------------------------------------------------------

 

(iii)         "Change of Control" means (A) the acquisition of Voting Securities
of the Company by a Person or an Affiliated Group entitling the holder thereof
to elect a majority of the directors of the Company; provided, that an increase
in the amount of Voting Securities held by a Person or Affiliated Group who on
the date of this Agreement owned beneficially owned (as defined in Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall
not constitute a Change of Control; and provided, further, that an acquisition
of Voting Securities by one or more Persons acting as an underwriter in
connection with a sale or distribution of such Voting Securities shall not
constitute a Change of Control under this clause (A); (B) the sale of all or
substantially all of the assets of the Company; or (C) a merger or consolidation
of the Company with or into another corporation or entity in which the
stockholders of the Company immediately before such merger or consolidation do
not own, in the aggregate, Voting Securities of the surviving corporation or
entity (or the ultimate parent of the surviving corporation or entity) entitling
them, in the aggregate (and without regard to whether they constitute an
Affiliated Group) to elect a majority of the directors or persons holding
similar powers of the surviving corporation or entity (or the ultimate parent of
the surviving corporation or entity); provided, however, that in no event shall
any transaction described in clauses (A), (B) or (C) be a Change of Control if
all of the Persons acquiring Voting Securities or assets of the Company or
merging or consolidating with the Company are one or more direct or indirect
subsidiary or parent corporations of the Company.


(iv)          "Disability" shall mean Executive’s inability to perform the
essential functions of his job responsibilities for a period of one hundred
eighty (180) days in the aggregate in any twelve (12) month period.


(v)           "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association or other
entity.


(vi)          "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.             Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of his employment, he will return to the
Company and all Company subsidiaries all equipment and other property belonging
to the Company and Company subsidiaries, and all originals and copies of
Confidential Information (in any and all media and formats, and including any
document or other item containing Confidential Information) in Executive's
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing Confidential Information)
in Executive's possession or control:  (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the  research, development, products, patents, and
technology of the Company and its subsidiaries; and (d) any and all inventions
or intellectual property developed by Executive during the course of employment.

 
7

--------------------------------------------------------------------------------

 

7.             Arbitration. Except for injunctive proceedings against
unauthorized disclosure of confidential information, any and all claims or
controversies between the Company or any of its subsidiaries and Executive,
including but not limited to (a) those involving the construction or application
of any of the terms, provisions, or conditions of this Agreement; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state or local law, statute, regulation or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction thereof.  The
location of the arbitration shall be San Francisco, California.  Unless the
parties mutually agree otherwise, the arbitrator shall be a retired judge
selected from a panel provided by the American Arbitration Association, or the
Judicial Arbitration and Mediation Service (JAMS).  The Company shall pay the
arbitrators fees and costs.  Each party shall pay for its own costs and
attorneys’ fees, if any.  However, if any party prevails on a statutory claim
which affords the prevailing party attorneys’ fees, the arbitrator may award
reasonable attorneys’ fees and costs to the prevailing party.


EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF HIS RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS AGREEMENT
TO ARBITRATE.
 
8.             Severability. In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement.  In the event that
any provision relating to the time period of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time period such court
deems reasonable and enforceable, then the time period of restriction deemed
reasonable and enforceable by the court shall become and shall thereafter be the
maximum time period.


9.             Agreement Read and Understood. Executive acknowledges that he has
carefully read the terms of this Agreement, that he has had an opportunity to
consult with an attorney or other representative of his own choosing regarding
this Agreement, that he understands the terms of this Agreement, and that he is
entering this agreement of his own free will.


10.           Complete Agreement, Modification. This Agreement is the complete
agreement between the parties on the subjects contained herein and supersedes
all previous correspondence, promises, representations, and agreements, if any,
either written or oral.  No provision of this Agreement may be modified,
amended, or waived except by a written document signed both by the Company and
Executive.

 
8

--------------------------------------------------------------------------------

 

11.           Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


12.           Assignability. This Agreement, and the rights and obligations of
the parties under this Agreement, may not be assigned by Executive.  The Company
may assign any of its rights and obligations under this Agreement to any
successor or surviving corporation, limited liability company, or other entity
resulting from a merger, consolidation, sale of assets, sale of stock, sale of
membership interests, or other reorganization, upon condition that the assignee
shall assume, either expressly or by operation of law, all of the Company's
obligations under this Agreement.


13.           Survival. This Section 13 and the covenants and agreements
contained in Sections 4 and 6 of this Agreement shall survive termination of
this Agreement and Executive's employment.


14.           Notices. Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 14).

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
EXECUTIVE:




 /s/ Walter Funk
Walter Funk


Address:
         





COMPANY:


BIOTIME, INC.




By:
/s/ Robert W. Peabody
 
 Robert W. Peabody
Title:
 Sr. Vice President and Chief Operating Officer



Address:
1301 Harbor Bay Parkway, Suite 100
 
Alameda, California 94502


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
STOCK OPTION AGREEMENT

 
11

--------------------------------------------------------------------------------

 

EXHIBIT B
 
California Labor Code Section 2870.
 


Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)            Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)           Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 
12

--------------------------------------------------------------------------------

 

EXHIBIT C
 
PRIOR MATTERS
 
None

 
13

--------------------------------------------------------------------------------